DETAILED ACTION
Claims 40-59 are considered for examination. Claims 1-39 are canceled. Claims 40-53 are amended. Claims 54-59 are new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/30/2021 and 3/1/2021 have been fully considered but they are not persuasive in full. 
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 61 that the Evensen reference should be disqualified as prior art and attempts to invoke an interference, The Office finds this argument non-persuasive. As noted in the remarks in the Action dated 3/19/2019 on page 2, as per 37 CFR §1.131(a) prior invention may not be establish if: “(2) The rejection is based upon a statutory bar.” As the Evensen reference qualifies as prior art under Pre-AIA  35 USC §102(b)2, having a publication date of 3/20/2003 compared to the filing date of 10/26/2006 the reference cannot be disqualified as prior art. Additionally, the request for an interference is not relevant as it would not affect the status of Evensen as prior art, the claims are not identical, and the Evensen reference is Abandoned. 
In response to applicant's arguments under 35 U.S.C. §103 on page 6-7 that a PHOSITA would not have found it obvious to combine the teaching of Bizzi et al. (US Pat. 5,846,086) with Evensen at the time before the invention, The Office finds this argument non-persuasive. Applicant argues that since the audio instructional commentary feature replied upon in Evensen was disclosed in a reference filed before Bizzi et al. and Bizzi et al. did not disclose such a feature in their filed application or any subsequent publications that it is proof that such a combination would not have been obvious to a PHOSITA at the time of the invention. The Office responds stating that merely because a patent application does not 3. Additionally, the fact that Bizzi et al. did not attempt to file a subsequent application adding in the feedback feature does not prove the non-obviousness of the combination, as again there are many reasons (business or otherwise) patent applications are or are not filed.  For at least these reasons, this argument is found non-persuasive.
In response to applicant's arguments under 35 U.S.C. §103 on page 7 that Bizzi does not read on the claimed audio commentary feedback, The Office finds this argument non-persuasive. This argument has been addressed in the Action dated 3/19/2019 on page 5 and will not be repeated herein. The additional definition provided by applicant of “audio commentary” is not the only definition of the claimed terms and such terms are not defined in the specification. Moreover, the scope of the claims have changed upon amendment and the new scope is addressed below in combination with Evensen. Regarding arguments that Bizzi et al. is solely relied upon to teach these features in their entirety is an inaccurate interpretation of the rejection, instead Bizzi et al. discloses the use of audio tones based on data comparisons which is readily extended to the provision of spoken audio feedback commentary in view of the teachings of Evensen as discussed.  
In response to applicant's arguments under 35 U.S.C. §103 on page 7-8 that the disclosure of Bizzi in another publication in 2003 provides evidence that the combination with Evensen is non-obvious, The Office finds this argument non-persuasive. The relied upon disclosure of the cited publication simply states that Bizzi would like to expand the feedback provided by their current implementation of their system. This only provides evidence that Bizzi was aware that their form of feedback could be improved, and that, if given time, would be motivated to make such improvements to their system. This does not provide evidence of solving a long-felt need as Bizzi does not state that no solution exists for improving Bizzi et al. patent, and the Evensen reference before the time of invention would have arrived at the claimed invention. The later disclosures and thoughts of Bizzi et al. after filing their patent application do not correspond to or limit the thoughts of a person having ordinary skill in the art and, in any event, the cited disclosure only works to strengthen the motivation for the combination by stating that Bizzi et al. was indeed motivated to add such a feature to their invention. For at least these reasons, this argument is found non-persuasive. 
 In response to applicant's arguments under 35 U.S.C. §103 on page 8-9 that the disclosure of W092/21412 was not shown to the general public until 2009 and therefore no one had seen the subject matter therein and would not have been motivated to incorporate such features with Bizzi et al., The Office finds this argument non-persuasive.  The cited patent application is not relied upon in the present rejection and is therefore not pertinent to the discussion. In any event, applicant’s previous PCT was available to the public as of the international publication date in 1992. Regarding arguments that no one would have known to make such improvements, the disclosure of Evensen provides the teachings which would have motivated one having ordinary skill in the art to meet the claimed invention as addressed herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 9-10 that there is no motivation to combine the reference and that the cited combination is based in hindsight, The Office finds this argument non-persuasive.  As addressed on page 4-6 of the Action mailed 3/19/2019 and above, sufficient motivation for combining the reference was previously provided and is again reiterated in the rejection below. In summary, Evensen’s feedback provision teaches an expansion on the feedback provision disclosed in Bizzi et al., the adaptation of which to the system of Bizzi et al.,
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority











Applicant’s claim for the benefit of a prior-filed provisional application PCT/AU2007/001586 filed 10/19/2007 is acknowledged and satisfied in full for all claims barring any rejections made under §112(a) herein. 
Claim Objections
Claims 40, 44, 46, 48 and dependents thereof, are objected to because of the following informalities: 
Claims 40, 46, and 48 recite “two-dimensional or three dimensional” which should be recited in a consistent fashion (i.e., either “three-dimensional or “two dimensional”) to improve clarity. 
Claim 44 recites “and the plurality bio-mechanical sensors…” in line 8-9 which should read “the plurality of bio-mechanical sensors…” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 43, 51, 52, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system including both a “transceiver unit” and a further “intermediate transceiver” as is broadly supported in the instant claims. Examples in the specification are detailed for instances of a single intermediate transceiver unit (22), however support for two separate transceivers functioning in a single embodiment is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to clarify that the transceiver unit and the intermediate transceiver are the same device in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 recite the limitations "the person" in line 2, “the activity” in line 3, “the automatic audio-visual instructional apparatus” in line 3-4, “the object” in line 6, “the plurality of gyroscope accelerometer sensors” and “the plurality bio-mechanical sensors” in lines 8-9, “the pre-stored data related to the preferred…” in lines 11-12, “the visual presentation” in line 13, “said pre-stored data” in line 14, etc. There is insufficient antecedent basis for these limitations in the claim. The claim only recites using the device of 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-45, 48-57, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bizzi et al. (US Pat. 5,846,086) in view of McNitt et al. (US Pub. 2002/0115047 A1) and in further view of Evensen (US Pub. 2003/0054327 A1) and Bentley et al. (US Pat. 7,264,554 A1).
In re Claim 40, Bizzi et al. discloses: an automatic audio-visual instructional apparatus for assisting a person to emulate a preferred movement in undertaking an activity (see Figures 1-3, 7-11, 12B, 17-18, and Col. 3 lines 9-19, wherein Bizzi discloses a system for teaching motors skills to a user performing a sporting motion utilizing positional sensors to track the position/motion of their limbs and/or sporting device during a task as in Col. 6-10, comparing the received information to pre-stored information denoting correct performance of the task in and outputting to the user audio-visual feedback information for improving their form as in Col. 10-14, etc.), said apparatus comprising:
 a plurality of [] accelerometer sensors (at least at the motion-sensing device 20 attached to an implement (for example, sensor 20 attached to a racquet or paddle as shown in Figure 1, Col. 10 Ln.1-10, and additional sensors 20 attached to the user’s body such as limbs, torso legs, foot as shown in Col. 10 lines 11-25). This motion-sensing devices 20 provides the computer with information on position and orientation of the implement as a function of time as described in Col. 8-9. The electronics generate a virtual image of the implement from the sensed position and orientation of the implement and update this image based on interpolated velocities and accelerations in real-time as the student moves the implement as discussed in Col. 4 Ln. 4-11), for affixing to said person (at least at Col. 10 Ln. 11-25, wherein the and/or an object (at least wherein sensor (20) is attached to the racket or club in Figures 1 and 12B, in Col. 10 and 14) associated with and controlled by said person (at least at Figure 4-7 and 12B, wherein the person controls the position of the sensors while performing the sporting activity. See also Col. 6 Ln. 25-38 and Col. 8 Ln. 31-64), 
each [] accelerometer sensor being physically and [] independent, and being adapted to capture and [] two-dimensional or three dimensional coordinates, orientation and movement data of said person or the object associated with and controlled by said person whilst said person undertakes said activity (at least at Col. 8-9 and Figures 1-3, wherein each sensor is physically independent and is individually captures data relating to their 3D position, angular orientation, velocity, and acceleration data which is processed by device (16) and sent to a logging unit within computer (12)), 
[…],
a data logging unit associated with the [] accelerometer sensors and [...] for receiving captured data, comprising processed two-dimensional or three dimensional coordinates, orientation, movement and […] data from the plurality of [] accelerometer sensors, and […] (at least at Figure 1, software associated with computer (12), wherein the computer stores the processed data received from the sensors as described in Col. 7-8, which includes 3D orientation in 6 degrees of freedom, velocity and acceleration), 
a computer device (at least at host computer 12 in Figure 1) in communication with the data logging unit, the computer device comprising a database and a processor (at least at Col. 7 Ln. 6-26, wherein the computer includes and is therefore in communication with the data logging software unit for recording the positional information received from the sensors, the positional information being stored in the computer in data storage devices (11) and (13)), the database being adapted to receive and to store the captured data from the data logging unit and store pre-stored data relating to preferred positions, movement and bio-mechanics in undertaking said activity (at least at Col. 4 Ln.18-34 and Col. 11-12, wherein teacher motions are stored and recorded when performing the same sporting task and played for the user during feedback and training modes), 
the processor being adapted to automatically provide an analysis and comparison of said captured data with the pre-stored data including a digitized audio instructional and visual library of a plurality of coaches or professionals (at least at Col. 8 Ln.12-19, wherein multiple coaching teacher videos are recorded and stored in the database and the captured data is compared with many different teachers), […], and a digitized visual library of objects (at least at Col. 4 Ln. 26-30 and Figures 11-14, wherein the system is performed for a variety of tracked sporting devices which are sensed over some distance), the processor automatically generating a visual presentation based on the differences between the captured data and said pre-stored data(at least at Figures 2, 4-6, 9-12, and Col. 10-14, wherein a visual presentation is provided based on differences between the teacher’s position information and the students information) and automatically adding to said visual presentation, pre-stored or generated audio instructional comments [], the pre-stored or generated audio instructional comments selected or generated automatically in accordance with said analysis and said comparison of said captured data with said pre-stored data […] (at least at the audio commentary feedback provided to the user in Col. 13, wherein a tone is played based on the comparison of the captured positional data to pre-stored teacher data. Wherein the auditory tone functions as an instructional comment by informing the user on an issue associated with their performance), thereby generating an audio-visual teaching presentation […]; and 
[…]. 
Bizzi is arguably silent on a bio-mechanical sensor for sensing bio-mechanical data relating to at least alignment, weight-transference and grip pressure of the person undertaking said activity, having a digitized bio-mechanical library of the plurality of coaches or professionals, and automatically generating a visual presentation based on the differences in bio-mechanics of said person and said preferred bio-mechanics but McNitt et al. teaches: [a motion tracking teaching system for providing feedback to a user on performing a golf swing by comparing their performance to stored performance data, performing the steps of] tracking bio-mechanical information using sensor for alignment, weight-transference, and grip pressure, comparing the tracked bio-mechanical information to a bio-mechanical library of a plurality of coaches and providing visual feedback based on the bio-mechanical information (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]). 
Bizzi et al. to include biomechanical sensors for sensing alignment, weight, transference, and grip pressure of the user and providing feedback based on bio-mechanical information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
Bizzi et al. is also arguably silent on, but Evensen teaches: [a golfing instructional system which tracks the performance of a user using, compares their performance to ideal templates, and outputs the result, performing the steps of] automatically adding to said generated visual presentation, pre-stored or generated audio instructional comments dialogue generated automatically in accordance with said analysis and comparison of said captured data with said pre-stored data in addition to bio-mechanical data differences, thereby forming an audio-visual teaching presentation with separate visually-represented biomechanical data (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance by comparing the obtained movement/sensor data with pre-stored movement/sensor data). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
Bizzi et al. is also arguably silent on, but Evensen teaches: a transceiver unit in communication with the computer device for receiving the audio-visual teaching presentation with visual bio-mechanical data (at least at ¶ [0103] – [0105], wherein a central server receives the user’s data, creates the feedback presentation and provides the presentation to a client computer device via transceiver unit using an internet connection). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have a central server perform the processing and distribute the feedback to a client computer device, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system, for the benefit of increasing the accessibility of the system.
Bizzi et al. also arguably silent on, but Bentley et al. teaches: [a movement evaluation teaching system] having gyroscopic accelerometer sensors which are computationally independent and process position, orientation, and movement information (at least at the sensors described in Col. 5-6, element (10) which collects and processes acceleration, position, and attitude information through the use of accelerometers, gyroscopes, and magnetometers, and outputs this information to a data processing unit. See also Figures 3-7). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. for the sensors to be wireless, computationally independent gyroscopic accelerometer sensors, as taught by Bentley et al., for the purpose of distributing the processing load across multiple devices capable of sensing rotational orientation for the benefit of reducing a demand on the central computer device and refining the motion data collection process.
In re Claim 41, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 40 discloses the claimed invention as shown above. Modfiied Bizzi et al. further discloses said gyroscopic accelerometer sensors comprise one or more Micro-Electro-Mechanical-Systems (MEMS) sensors, which are connected to or incorporated in clothing to be worn by said person, and which comprise one or more of magnetometers […] (at least at Figure. 13A, wherein the sensor is attached to a belt or strap worn by the user. See also Col. 7 Ln. 40-42 and Col. 16 Ln. 1-10. See also Bentley in Figures 3-7 and Col. 5:35-50, wherein the sensors are attached to the user’s body and include magnetometers, as combined with Bizzi for the purpose and benefit of increasing the amount of detail of sensed user data to facilitate better data comparisons and performance assessment).
In re Claim 42, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 40 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but Evenson teaches: further including an intermediate transceiver adapted to communicate via a communication link with said computer and receive said captured data and convey said captured data to said computer for said analysis and said comparison with said pre-stored data and receive from said computer device said audio visual teaching presentation in a format suitable for display to said person (at least at ¶ [0103] – [0105], and Figure 10, wherein a central processing unit may be used to perform the storing, comparing, and output operations and provide such information to a user’s practice station, wherein the practice station that displays the presentation to the person also records user information and sensor information for transmission via a transceiver communicating with the central server).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to enable the data and processing to occur at a central server for output to a user’s client device, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system, for the benefit of increasing the accessibility of the system. 
In re Claim 43, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 42 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but Evenson teaches: wherein said intermediate transceiver includes a transceiver processor and a modem or other signal converter for sending the captured data to the computer device and for received the audio-visual instruction presentation from said computer device over said communication link (at least at ¶ [0103] – [0105], and Figure 10, wherein the client devices include a processor and a modem in [105] to communicate with the central server over the internet).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have the client device include a modem and processor for communicating with a central server which performs the computational steps, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system which is connected to the internet, for the benefit of increasing the accessibility of the system. 
In re Claim 44, Bizzi et al. discloses: A method of providing a personalized audio-visual instruction aid for assisting the person to emulate preferred positions and/or movements in undertaking the activity using the automatic audio-visual instructional apparatus as claimed in claim 40 (at least as cited above with respect to claim 40, and see Figures 1-3, 7-11, 12B, 17-18, and Col. 3 lines 9-19, wherein Bizzi discloses a system for teaching motors skills to a user performing a sporting motion utilizing , said method including the steps of 
a) capturing position and movement data of said person or part of said person or an object associated with and controlled by said person whilst said person undertakes said activity, using the plurality of [] accelerometer sensors, and the plurality of bio-mechanical sensors attached to or worn by said person or attached to said object (at least at the motion-sensing device 20 attached to an implement (for example, sensor 20 attached to a racquet or paddle as shown in Figure 1, Col. 10 Ln.1-10, and additional sensors 20 attached to the user’s body such as limbs, torso legs, foot as shown in Col. 10 lines 11-25). This motion-sensing devices 20 provides the computer with information on position and orientation of the implement as a function of time as described in Col. 8-9. The electronics generate a virtual image of the implement from the sensed position and orientation of the implement and update this image based on interpolated velocities and accelerations in real-time as the student moves the implement as discussed in Col. 4 Ln. 4-11. See also the sensors described above in Evensen and Bentley as combined above), 
b) automatically analyzing and comparing said captured data with the pre-stored data relating to the preferred positions and movements in undertaking said activity, (at least at Col. 8 Ln.12-19, wherein multiple coaching teacher videos are recorded and stored in the database and the captured data is compared with many different teachers and at least at Figures 2, 4-6, 9-12, and Col. 10-14, wherein a visual presentation is provided based on differences between the teacher’s position information and the students information. See also at least at Col. 4 Ln. 26-30 and Figures 11-14, wherein the system is performed for a variety of tracked sporting devices which are sensed over some distance) and
c) automatically generating the visual presentation based on the differences between the captured data and said pre-stored data and automatically adding to said visual presentation, the pre-stored or generated audio instructional comments selected or generated automatically in accordance with said analysis and said comparison of said captured data with said pre-stored data for presentation to said person to assist said person to emulate said preferred positions and movements (at least at the audio ).
In re Claim 45, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 40 discloses the claimed invention as shown above. Bizzi et al. further discloses a display screen wherein […the display screen receives] the audio visual teaching presentation to the display screen for direct viewing by the person (at least at Figure 1). Bizzi et al. is arguably silent on, but Evenson teaches: wherein said transceiver unit transmits the audio visual teaching presentation to the display screen (at least at ¶ [0103] – [0105], and Figure 10, wherein the client devices include a processor and a modem in [105] to communicate with the central server over the internet. Wherein Figure 1-2, among others, the client device computer has a display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have the client device include a display and communicate with a central server which performs the computational steps, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system which is connected to the internet, for the benefit of increasing the accessibility of the system. 
In re Claim 48, Bizzi et al. discloses: an automatic audio-visual instructional apparatus for assisting a person to emulate a preferred movement in undertaking an activity (see Figures 1-3, 7-11, 12B, 17-18, and Col. 3 lines 9-19, wherein Bizzi discloses a system for teaching motors skills to a user performing a sporting motion utilizing positional sensors to track the position/motion of their limbs and/or sporting device during a task as in Col. 6-10, comparing the received information to pre-stored information denoting correct performance of the task in and outputting to the user audio-visual feedback information for improving their form as in Col. 10-14, etc.), said apparatus comprising:
 a plurality of [] accelerometer sensors (at least at the motion-sensing device 20 attached to an implement (for example, sensor 20 attached to a racquet or paddle as shown in Figure 1, Col. 10 Ln.1-10, and additional sensors 20 attached to the user’s body such as limbs, torso legs, foot as shown in Col. 10  for affixing to said person (at least at Col. 10 Ln. 11-25, wherein the sensor is attached to the person), and/or an object (at least wherein sensor (20) is attached to the racket or club in Figures 1 and 12B, in Col. 10 and 14) associated with and controlled by said person (at least at Figure 4-7 and 12B, wherein the person controls the position of the sensors while performing the sporting activity. See also Col. 6 Ln. 25-38 and Col. 8 Ln. 31-64), 
each [] accelerometer sensor being physically and [] independent, and being adapted to capture and [] two-dimensional or three dimensional coordinates, orientation and movement data of said person or the object associated with and controlled by said person whilst said person undertakes said activity (at least at Col. 8-9 and Figures 1-3, wherein each sensor is physically independent and is individually captures data relating to their 3D position, angular orientation, velocity, and acceleration data which is processed by device (16) and sent to a logging unit within computer (12)), 
[…],
a data logging unit associated with the plurality of [] accelerometer sensors and [...] for receiving captured data comprising the processed two-dimensional or three dimensional coordinates, orientation, movement and […] data from the plurality of [] accelerometer sensors, […] (at least at Figure 1, software associated with computer (12), wherein the computer stores the processed data received from the sensors as described in Col. 7-8, which includes 3D orientation in 6 degrees of freedom, velocity and acceleration), 
a computer device (at least at host computer 12 in Figure 1) in communication with the data logging unit, the computer device comprising a database and processor (at least at Col. 7 Ln. 6-26, wherein the computer includes and is therefore in communication with the data logging software unit for recording the positional information received from the sensors, the positional information being stored in the computer in data storage devices (11) and (13)), 
the database being adapted to receive and store the captured data from the data logging unit, and adapted to store pre-stored data relating to preferred positions and movement in undertaking said activity (at least at Col. 4 Ln.18-34 and Col. 11-12, wherein teacher motions are stored and recorded when performing the same sporting task and played for the user during feedback and training modes), 
the processor being adapted to automatically provide an analysis and a comparison of said captured data with the pre-stored data including a digitized audio and visual library of a plurality of coaches or professionals (at least at Col. 8 Ln.12-19, wherein multiple coaching teacher videos are recorded and stored in the database and the captured data is compared with many different teachers), […], and a digitized visual library of objects for comparison with the object (at least at Col. 4 Ln. 26-30 and Figures 11-14, wherein the system is performed for a variety of tracked sporting devices which are sensed over some distance), the processor automatically generating a visual presentation based differences between the captured data and the pre-stored data (at least at Figures 2, 4-6, 9-12, and Col. 10-14, wherein a visual presentation is provided based on differences between the teacher’s position information and the students information) and automatically adding to said visual presentation, pre-stored or generated audio instructional comments, the pre-stored or generated audio instructional comments automatically generated in accordance with said analysis and said comparison of said captured data with the pre-stored data (at least at the audio commentary feedback provided to the user in Col. 13, wherein a tone is played based on the comparison of the captured positional data to pre-stored teacher data. Wherein the auditory tone functions as an instructional comment by informing the user on an issue associated with their performance), thereby forming an audio-visual teaching presentation […]; and 
[…]. 
Bizzi is arguably silent on a bio-mechanical sensor for sensing bio-mechanical data of a user undertaking said activity, having a digitized bio-mechanical library of the plurality of coaches or professionals, and automatically generating a visual presentation based on the differences in bio-mechanics of said person and said preferred bio-mechanics but McNitt et al. teaches: [a motion tracking teaching system for providing feedback to a user on performing a golf swing by comparing their performance to stored performance data, performing the steps of] tracking bio-mechanical information using sensor for alignment, weight-transference, and grip pressure, comparing the tracked bio-mechanical information to a bio-mechanical library of a plurality of coaches and providing visual feedback based on the bio-mechanical information (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include biomechanical sensors for sensing alignment, weight, transference, and grip pressure of the user and providing feedback based on bio-mechanical information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
Bizzi et al. is also arguably silent on, but Evensen teaches: [a golfing instructional system which tracks the performance of a user using, compares their performance to ideal templates, and outputs the result, performing the steps of] automatically adding to said generated visual presentation, pre-stored or generated audio instructional comments generated automatically in accordance with said analysis and comparison of said captured data with said pre-stored data in addition to bio-mechanical data differences, thereby forming an audio-visual teaching presentation with separate visually-represented biomechanical data (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
Bizzi et al. is also arguably silent on, but Evensen teaches: a transceiver unit in communication with the computer device for receiving the audio-visual teaching presentation with visual bio-mechanical data (at least at ¶ [0103] – [0105], wherein a central server receives the user’s data, creates the feedback 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have a central server perform the processing and distribute the feedback to a client computer device, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system, for the benefit of increasing the accessibility of the system.
Bizzi et al. also arguably silent on, but Bentley et al. teaches: [a movement evaluation teaching system] having gyroscopic accelerometer sensors which are computationally independent and process position, orientation, and movement information (at least at the sensors described in Col. 5-6, element (10) which collects and processes acceleration, position, and attitude information through the use of accelerometers and gyroscopes, and outputs this information to a data processing unit. See also Figures 3-7). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. for the sensors to be wireless, computationally independent gyroscopic accelerometer sensors, as taught by Bentley et al., for the purpose of distributing the processing load across multiple devices capable of sensing rotational orientation for the benefit of reducing a demand on the central computer device and refining the motion data collection process.
In re Claim 49, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 48 discloses the claimed invention as shown above. Modified Bizzi et al. further discloses: wherein the bio-mechanical data is selected from the group consisting of: weight-transference, alignment, grip pressure (at least at [0059] and [0071] as cited and motivated above).
In re Claim 50, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to any one of claim 46-49 discloses the claimed invention as shown above. Bizzi et al. further discloses said plurality of gyroscopic accelerometer sensors comprise one or more MEMS movement sensors, configured to be attached to or incorporated in clothing to be worn by the person (at least at Figure. 13A, wherein the sensor is attached to a belt or strap worn by the user. See also Col. 7 Ln. 40-42 
In re Claim 51, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to any one of claim 48 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but Evenson teaches: further comprising an intermediate transceiver adapted to communicate via a communication link with said computer device, configured to receive said captured data from said plurality of gyroscope accelerometer sensors to convey said captured data to said computer device for said analysis and said comparison with said pre-stored data and received form said computer device said audio-visual teaching presentation for display to the said person (at least at ¶ [0103] – [0105], and Figure 10, wherein a central processing unit may be used to perform the storing, comparing, and output operations and provide such information to a user’s practice station, wherein the practice station and displays the presentation to the person also records user information and sensor information for transmission via a transceiver to the central server).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to enable the data and processing to occur at a central server for output to a user’s client device, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system, for the benefit of increasing the accessibility of the system. 
In re Claim 52, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 51 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but Evenson teaches: wherein said intermediate transceiver includes a processor and modem or other signal converter for sending the captured data to said computer device over said communication link (at least at ¶ [0103] – [0105], and Figure 10, wherein the client devices include a processor and a modem in [105] to communicate with the central server over the internet).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have the client Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system which is connected to the internet, for the benefit of increasing the accessibility of the system. 
In re Claim 53, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 48 discloses the claimed invention as shown above. Bizzi et al. further discloses a display screen configured to receive the audio-visual teaching presentation […] (at least at Figure 1). Bizzi et al. is arguably silent on, but Evenson teaches: wherein the display screen receives the audio-visual presentation via the transceiver unit (at least at ¶ [0103] – [0105], and Figure 10, wherein the client devices include a processor and a modem in [105] to communicate with the central server over the internet. Wherein Figure 1-2, among others, the client device computer has a display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have the client device include a display and communicate with a central server which performs the computational steps, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system which is connected to the internet, for the benefit of increasing the accessibility of the system. 
In re Claim 54, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 40 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but McNitt et al. teaches: wherein the bio-mechanical sensors comprise bio-mechanical movement sensors for generating bio-mechanical movement data; wherein the pre-stored data comprises pre-stored movement data (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
In re Claim 55, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 40 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on the audio feedback including spoken words, but Evensen teaches: wherein the pre-stored or generated audio instructional comments comprise spoken words or phrases which informs the person (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
In re Claim 56, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 44 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but McNitt et al. teaches: wherein the bio-mechanical sensors comprise bio-mechanical movement sensors for generating bio-mechanical movement data; wherein the pre-stored data comprises pre-stored movement data (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include biomechanical sensors for sensing movement data and providing feedback based on bio-mechanical movement information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent 
In re Claim 57, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 44 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on the audio feedback including spoken words, but Evensen teaches: wherein the pre-stored or generated audio instructional comments comprise spoken words or phrases which inform the person (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
In re Claim 59, the previous combination of Bizzi et al., McNitt et al., Evensen, and Bentley et al. as applied to claim 48 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but McNitt et al. teaches: wherein the bio-mechanical sensors comprise bio-mechanical movement sensors for generating bio-mechanical movement data; wherein the pre-stored data comprises pre-stored movement data (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include biomechanical sensors for sensing movement data and providing feedback based on bio-mechanical movement information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
Bizzi et al. is arguably silent on the audio feedback including spoken words, but Evensen teaches: wherein the pre-stored or generated audio instructional comments comprise spoken words or phrases which inform the person (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bizzi et al. in view Evensen and Bentley et al. 
In re Claim 46, Bizzi et al. discloses: an automatic audio-visual instructional apparatus for assisting a person with personalized audio-visual instructional presentation to emulate a preferred movement in undertaking an activity (see Figures 1-3, 7-11, 12B, 17-18, and Col. 3 lines 9-19, wherein Bizzi discloses a system for teaching motors skills to a user performing a sporting motion utilizing positional sensors to track the position/motion of their limbs and/or sporting device during a task as in Col. 6-10, comparing the received information to pre-stored information denoting correct performance of the task in and outputting to the user audio-visual feedback information for improving their form as in Col. 10-14, etc.), said apparatus comprising:
 a plurality of [] accelerometer sensors (at least at the motion-sensing device 20 attached to an implement (for example, sensor 20 attached to a racquet or paddle as shown in Figure 1, Col. 10 Ln.1-10, and additional sensors 20 attached to the user’s body such as limbs, torso legs, foot as shown in Col. 10 lines 11-25). This motion-sensing devices 20 provides the computer with information on position and orientation of the implement as a function of time as described in Col. 8-9. The electronics generate a virtual image of the implement from the sensed position and orientation of the implement and update this image based on interpolated velocities and accelerations in real-time as the student moves the implement as discussed in Col. 4 Ln. 4-11), for affixing to said person (at least at Col. 10 Ln. 11-25, wherein the sensor is attached to the person), and/or an object (at least wherein sensor (20) is attached to the racket associated with and controlled by said person (at least at Figure 4-7 and 12B, wherein the person controls the position of the sensors while performing the sporting activity. See also Col. 6 Ln. 25-38 and Col. 8 Ln. 31-64), 
each [] accelerometer sensor being physically and [] independent, and being adapted to capture and [] two-dimensional or three dimensional coordinates, orientation and movement data of said person or the object associated with and controlled by said person whilst said person undertakes said activity (at least at Col. 8-9 and Figures 1-3, wherein each sensor is physically independent and is individually captures data relating to their 3D position, angular orientation, velocity, and acceleration data which is processed by device (16) and sent to a logging unit within computer (12)), 
a data logging unit associated with the [] accelerometer sensors and [...] for receiving captured data comprising the processed two-dimensional or three dimensional coordinates, orientation, movement and […] data from the plurality of [] accelerometer sensors (at least at Figure 1, software associated with computer (12), wherein the computer stores the processed data received from the sensors as described in Col. 7-8, which includes 3D orientation in 6 degrees of freedom, velocity and acceleration), 
a computer device (at least at host computer 12 in Figure 1) in communication with the data logging unit, the computer device comprising a database and processor (at least at Col. 7 Ln. 6-26, wherein the computer includes and is therefore in communication with the data logging software unit for recording the positional information received from the sensors, the positional information being stored in the computer in data storage devices (11) and (13)), 
the database being adapted to receive and store the captured data from the data logging unit and store pre-stored data relating to preferred positions and movement in undertaking said activity (at least at Col. 4 Ln.18-34 and Col. 11-12, wherein teacher motions are stored and recorded when performing the same sporting task and played for the user during feedback and training modes), 
the processor being adapted to automatically provide an analysis and comparison of said captured data with the pre-stored data including a digitized audio instructional and visual library of a plurality of coaches or professionals (at least at Col. 8 Ln.12-19, wherein multiple coaching teacher videos are recorded and stored in the database and the captured data is compared with many different teachers), and a digitized visual library of objects (at least at Col. 4 Ln. 26-30 and Figures 11-14, wherein , the processor automatically generating a visual presentation based on differences between the captured data and said pre-stored data (at least at Figures 2, 4-6, 9-12, and Col. 10-14, wherein a visual presentation is provided based on differences between the teacher’s position information and the students information) and automatically adding to said visual presentation, pre-stored or generated audio instructional comments [] generated automatically in accordance with said analysis and comparison of said captured data with said pre-stored data (at least at the audio commentary feedback provided to the user in Col. 13, wherein a tone is played based on the comparison of the captured positional data to pre-stored teacher data. Wherein the auditory tone functions as an instructional comment by informing the user on an issue associated with their performance), thereby forming an audio-visual teaching presentation; and […]. 
Bizzi et al. is arguably silent on, but Evensen teaches: a transceiver unit in communication with the computer device for receiving the audio-visual teaching presentation with visual bio-mechanical data (at least at ¶ [0103] – [0105], wherein a central server receives the user’s data, creates the feedback presentation and provides the presentation to a client computer device via transceiver unit using an internet connection). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to have a central server perform the processing and distribute the feedback to a client computer device, as taught by Evensen, for the purpose of enabling the distribution of the presentation at any client device associated with the server system, for the benefit of increasing the accessibility of the system.
Bizzi et al. also arguably silent on, but Bentley et al. teaches: [a movement evaluation teaching system] having gyroscopic accelerometer inertial sensors be computationally independent and process position, orientation, and movement information (at least at the sensors described in Col. 5-6, element (10) which collects and processes acceleration, position, and attitude information through the use of accelerometers and gyroscopes, and outputs this information to a data processing unit. See also Figures 3-7). 
Bizzi et al. for the sensors to be wireless, computationally independent gyroscopic accelerometer sensors, as taught by Bentley et al., for the purpose of distributing the processing load across multiple devices capable of sensing rotational orientation for the benefit of reducing a demand on the central computer device and refining the motion data collection process.
Claims 47 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over the previous combination of Bizzi et al., Evensen, and Bentley et al. as applied to claim 46, in view of McNitt et al. (US Pub. 2002/0115047 A1).
In re Claim 47, the previous combination of Bizzi et al., Evensen, and Bentley et al. as applied to claim 46 discloses the claimed invention as shown above. Bizzi is arguably silent on a bio-mechanical sensor that senses physical or object movement but McNitt et al. teaches: [a motion tracking teaching system for providing feedback to a user on performing a golf swing by comparing their performance to stored performance data, performing the steps of] tracking bio-mechanical information using sensor for physical movement(at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include biomechanical sensors for physical movement of the user and providing feedback based on bio-mechanical information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
In re Claim 58, the previous combination of Bizzi et al., Evensen, and Bentley et al. as applied to claim 46 discloses the claimed invention as shown above. Bizzi et al. is arguably silent on, but McNitt et al. teaches: wherein the bio-mechanical sensors comprise bio-mechanical movement sensors for generating bio-mechanical movement data; wherein the pre-stored data comprises pre-stored movement data (at least at ¶ [0059], wherein sensors are utilized to track the user’s grip pressure and weight transference during swing and feedback is provided based on comparing the user’s performance with stored ideal values. See also [0071] – [0072], wherein positional sensors are also utilized to determine positional alignment of parts of the user’s body with respect to proper form as recorded by others. See also ¶ [0010] – [0019] and [0063]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to include biomechanical sensors for sensing movement data and providing feedback based on bio-mechanical movement information, as taught by McNitt et al., for the purpose of increasing the amount of pertinent training information provided to the user for the benefit of further improving the pedagogic feedback provided to the user and the extensibility of the system.
Bizzi et al. is arguably silent on the audio feedback including spoken words, but Evensen teaches: wherein the pre-stored or generated audio instructional comments comprise spoken words or phrases which inform the person (at least at ¶ [0012], [0058], [0087], and [0091], wherein audio commentary is provided based on detected errors in user positional or bio-mechanical performance). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Bizzi et al. to also provide audio comments based on a user’s detected bio-mechanical errors, as taught by Evensen, for the purpose of provided additional forms of feedback to the user for the benefit of increasing the chances the user pays attention to the instruction and thereby modifies their form.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/             Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All references in the response to arguments pertain to the Remarks filed 3/1/2021
        2 See also MPEP §2133.02(II)
        3 If this precedent was accepted all §103 rejections would be invalid for which the teaching reference is not the oldest disclosure of the taught material.